Citation Nr: 1452146	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-08 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a right finger disability.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for scoliosis, to include as secondary to a service-connected thoracic and lumbar strain superimposed on mild narrowing L4-5 disc space.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  In conjunction the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

During the June 2014 hearing, the Veteran expressed a belief that the issue of the propriety of a rating reduction for a thoracolumbar spine disability is currently on appeal.  However, a review of the record reveals that while the Veteran did file a timely notice of disagreement with the April 2012 rating decision that reduced the thoracolumbar spine disability, he did not file a timely substantive appeal following issuance of a statement of the case in May 2013.  As a result, the appeal was closed, and the Board does not have jurisdiction over that issue.

The issue of service connection for scoliosis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On November 4, 2008, prior to the promulgation of a decision by the Board, the Veteran notified VA that he wished to withdraw his appeals for service connection for gastritis and a right finger disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for service connection for gastritis have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of an appeal for service connection for a right finger disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.
 
In the present case, a March 2007 rating decision denied service connection for gastritis and a right finger disability.  The Veteran perfected an appeal as to those issues in July 2008.  In November 2008, the Veteran submitted a written statement notifying VA that he wished to withdraw his appeals for service connection for gastritis and a right finger disability. 

As the Veteran has withdrawn his appeals on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals for service connection for gastritis and right finger disability, and those appeals are dismissed.


ORDER

The appeal for service connection for gastritis is dismissed.

The appeal for service connection for a right finger disability is dismissed.


REMAND

The Board finds that remand is necessary for a new examination and opinion on the issue of entitlement to service connection for scoliosis.

The Veteran has variously asserted in written statements and testimony before  the Board that his currently-diagnosed scoliosis of the thoracic spine was caused or is aggravated by his service-connected thoracolumbar spine disabilities, or, alternatively, that it first manifested in or was otherwise caused or aggravated by his period of active service.  The RO appears to have denied the Veteran's claim on a secondary basis based on VA opinions that the condition is hereditary and completely separate from the Veteran's currently service-connected thoracic and lumbar spine disabilities.  

Briefly, the Board notes that no spine abnormalities were reported or found on examination during a February 2001 entrance examination.  Thereafter, January 2005 imaging done in service (for reasons unrelated to the spine) revealed a slight thoracic spine curvature with convexity to the right.  During a July 2006 medical assessment for purposes of separation, the Veteran reported back stiffness and compression, and low back pain; however, scoliosis was not mentioned.

As noted, the record currently contains multiple VA opinions addressing the Veteran's scoliosis.  However, the Board finds that a new examination and opinion are necessary prior to adjudicating the Veteran's claim to address unresolved issues, including whether the Veteran's scoliosis first manifested in service, and whether the scoliosis is considered a congenital defect versus disease.  38 C.F.R. §§ 3.303(c), 4.9.  

In this regard, a defect is a structural or inherent abnormality or condition which is more or less stationary in nature.  VAOPGCPREC 82-90 (1990).  Here, however, imaging performed in conjunction with a July 2009 VA examination revealed "very subtle degenerative scoliosis of thoracic spine," suggesting that the scoliosis may not be stationary in nature.  If scoliosis is determined to be a congenital, developmental, or hereditary disease, an opinion is necessary as to whether such disease preexisted the Veteran's service but was aggravated by service.

Finally, the Board would like the examiner to further clarify any relationship between any of the Veteran's service-connected spinal disabilities and his scoliosis.  While a February 2012 VA examiner has found the scoliosis to be separate and independent from his thoracic and lumbar spine disabilities, no examiner has been asked about the relationship between the Veteran's scoliosis and his service-connected cervical spine disability, or the combined impact of his service-connected spine disability on scoliosis.  In this regard, during November 2009 VA treatment related to the upper and lower spine, there was objective evidence of spasms of the trapezius muscles, and the Veteran was noted to have limited range of motion of both his cervical and lumbar spine and decreased muscle strength in his back.  The Board also notes that throughout VA treatment notes relating to the back, the Veteran's scoliosis is frequently noted in the assessment along with other back problems.  In light of the foregoing, the Board finds that clarification is necessary. 

On remand, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his scoliosis.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file.  Additionally, obtain VA treatment records dating since June 2013.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA spine examination  to determine the nature of the Veteran's scoliosis, and any relationship between the scoliosis and service or service-connected disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported    in detail.  Following review of the claims file and examination of the Veteran, the examiner should provide opinions on the following:

a)  Did the Veteran's scoliosis clearly exist prior to his active service in February 2001?  If so, is the Veteran's scoliosis a congenital/developmental defect or a congenital disease?  [Note: a congenital disease generally refers to a condition that is considered capable of improving or deteriorating while a congenital defect is generally not considered capable of improving or deteriorating.]

b)  If the scoliosis is a congenital disease, state whether the pre-existing scoliosis underwent a permanent worsening (as opposed to temporary exacerbation of symptoms) during service.

c) If the scoliosis was permanently worsened during service, was that worsening clearly and unmistakably the result of the normal progression of the scoliosis during the period of active service from 2001 to 2006?

d)  If the Veteran's scoliosis is not a congenital defect or disease, is it at least as likely as not that scoliosis arose in service or was otherwise related to active service?  In  rendering this opinion, the examiner should address the January 2005 imaging in service showing a slight thoracic spine curvature with convexity to the right.

e)  If the Veteran's scoliosis is not related to or worsened by service, do the Veteran's service-connected cervical, thoracic, and  lumbar spine disabilities, individually or    in conjunction, permanently worsen the scoliosis beyond natural progression (as opposed to temporary exacerbations of symptoms)?  If the scoliosis was permanently worsened beyond natural progression (aggravated) by the service-connected spine disabilities, the examiner should quantify, if possible, the extent to which the disability was aggravated. 

The rationale for any opinion expressed should be set forth.

3.  Following completion of the above, the AOJ should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


